Exhibit 10.1

AGREEMENT

This Agreement, dated as of January 30, 2015 (this “Agreement”), is by and among
TeleCommunication Systems, Inc., a Maryland corporation (the “Company”), Steven
R. Becker, an individual resident of Texas (“Becker”), Matthew A. Drapkin, an
individual resident of New York (“Drapkin”), BC Advisors, LLC, a Texas limited
liability company (“BCA”), Becker Drapkin Management, L.P., a Texas limited
partnership (“BD Management”), Becker Drapkin Partners (QP), L.P., a Texas
limited partnership (“Becker Drapkin QP”), and Becker Drapkin Partners, L.P., a
Texas limited partnership (“Becker Drapkin, L.P.,” and, collectively, with
Becker, Drapkin, BCA, BD Management and Becker Drapkin QP, the “Shareholder
Group”).

WHEREAS, the Company and the Shareholder Group have agreed to each take and
refrain from taking certain actions on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Definitions. For purposes of this Agreement:

(a) “Advance Notice Deadline” means, with respect to any Annual Meeting, the
last date upon which a notice to the Secretary of the Company of nominations of
persons for election to the Board at such Annual Meeting would be considered
“timely” under the Company’s Articles of Amendment and Restatement, as amended
or supplemented from time to time (the “Articles”) and the Company’s Second
Amended and Restated By-Laws, as amended or supplemented from time to time (the
“By-Laws”).

(b) The terms “Affiliate” and “Associate” have the respective meanings set forth
in Rule 12b-2 promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
shall include persons who become Affiliates or Associates of any person
subsequent to the date of this Agreement, provided that neither “Affiliate” nor
“Associate” shall include (i) any person that is a publicly held concern and is
otherwise an Affiliate or Associate solely by reason of the fact that a
principal of any member of the Shareholder Group serves as a member of the board
of directors or similar governing body of such concern, provided that the
Shareholder Group does not control such concern, (ii) such principal in its
capacity as a member of the board of directors or other similar governing body
of such concern or (iii) any entity which is an Associate solely by reason of
clause (1) of the definition of Associate in Rule 12b-2 and is not an Affiliate.

(c) “Annual Meeting” means any annual meeting of stockholders of the Company,
including any postponement or adjournment thereof.

(d) “Appointment Date” means the date when all of the actions set forth in
Sections 4(a) and 4(b) have been taken and are effective.

(e) The terms “beneficial owner” and “beneficial ownership” have the respective
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act.

(f) “Board” means the Board of Directors of the Company.

(g) “Common Stock” means the Class A common stock of the Company, par value
$0.01 per share.

(h) “Compensation Committee” means the Compensation Committee of the Board.

(i) “Nominating & Governance Committee” means the Nominating & Governance
Committee of the Board.

(j) “Nominating Letter” means that certain letter dated January 29, 2015 sent by
Becker Drapkin QP to the Secretary of the Company providing notice of its intent
to nominate persons for election as directors at the Annual Meeting to be held
in 2015 (the “2015 Annual Meeting”).

(k) The terms “person” or “persons” means any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind or nature, including any governmental authority.

(l) “Shareholder Group Breach” means a breach by any member of the Shareholder
Group in any material respect of any of their representations, warranties,
commitments or obligations set forth in Sections 3, 7, 8, and 13 hereof, which
has not been cured within five (5) business days, with respect to breaches of
Sections 7 and 8 hereof, or thirty (30) days, with respect to breaches of other
sections, following written notice of such breach so long as such breach is
curable.

(m) “Standstill Period” means the period from the date hereof until the earlier
of:

(i) such date, if any, as the Company has breached in any material respect any
of its representations, warranties, commitments or obligations set forth in
Section 2, 4, 5, 6, 10, 11, 12, 14, 15 or 16 of this Agreement and such breach
has not been cured within thirty (30) days following written notice of such
breach, so long as such breach is curable (with the understanding that a breach
of Section 4(a), 4(d), 4(f) or 15 hereof is not curable); and

(ii) December 31, 2016.

2. Representations and Warranties of the Company. The Company represents and
warrants as follows as of the date hereof:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree, in each case that is applicable to the Company, or
(ii) result in any material breach or material violation of, or constitute a
material default (or an event which with notice or lapse of time or both could
become a material default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of (A) any organizational document of the Company
or (B) any agreement, contract, commitment, understanding or arrangement, in
each case to which the Company is a party or by which it is bound and which is
material to the Company’s business or operations.

3. Representations and Warranties of the Shareholder Group. Each member of the
Shareholder Group severally, and not jointly, represents and warrants with
respect to himself or itself as follows as of the date hereof:

(a) Such member has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby. Such member, if an entity, has the corporate, limited
partnership or limited liability company power and authority, as applicable, to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed, and delivered
by such member, constitutes a valid and binding obligation and agreement of such
member and is enforceable against such member in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by such member
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to such member, or (ii) result in any
material breach or material violation of, or constitute a material default (or
an event which with notice or lapse of time or both could become a material
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, (A) any organizational document, if an entity, or (B) any agreement,
contract, commitment, understanding or arrangement, in each case to which such
member is a party or by which such member is bound and which is material to the
Shareholder Group’s business or operations.

(d) As of January 30, 2015, such member is the beneficial owner of at least the
number of shares of Common Stock as set forth on the applicable cover page
(including any cross-referenced information) relating to such member in the
report of beneficial ownership of Common Stock on Schedule 13D filed by members
of the Shareholder Group with the SEC on November 24, 2014 (the “Schedule 13D”).
As of the date hereof, the members of the Shareholder Group and their Affiliates
and Associates beneficially own in the aggregate 3,690,345 shares of Common
Stock. Except for those Affiliates and Associates of such member with respect to
whom a cover page is included in the Schedule 13D, no other Affiliate or
Associate of such member beneficially owns any shares of Common Stock.

4. Directors; Related Matters.

(a) Provided that a Shareholder Group Breach has not occurred and is not then
continuing, as soon as reasonably practicable, but in any event, no later than
the date which is thirty (30) days after the date hereof, the Board shall, in
accordance with the Articles and By-Laws, adopt a resolution, effective as of
the Appointment Date, to:

(i) increase the size of the Board to nine (9) directors;

(ii) appoint two (2) of the individuals, selected by the Board, from the
individuals named in the Nominating Letter (the two chosen for appointment, the
“Nominees”) to the Board, one as a “Class I” director and the other as a
“Class III” director;

(iii) resolve that the Nominating & Governance Committee shall have four
(4) members and shall include at least one (1) Nominee as a member thereof (with
such Nominee being designated by the Shareholder Group and meeting all
applicable committee charter, legal and listing requirements for service on such
committee); and

(iv) resolve that the Compensation Committee shall have four (4) members and
shall include at least one (1) Nominee as a member thereof (with such Nominee
being designated by the Shareholder Group and meeting all applicable committee
charter, legal and listing requirements for service on such committee).

(b) On or prior to the Appointment Date, either Richard Young or Thomas Brandt
shall have tendered his resignation from the Board.

(c) Provided that a Shareholder Group Breach has not occurred and is not then
continuing and the Nominees consent to serve:

(i) the Board and the Nominating & Governance Committee shall nominate, at the
2015 Annual Meeting, the Nominees for election to the Board, one as a “Class I”
director and the other as a “Class III” director; and

(ii) the Company shall recommend that the Company’s stockholders vote, and shall
solicit proxies, in favor of the election of the Nominees at the 2015 Annual
Meeting and otherwise support the Nominees for election in a manner no less
rigorous and favorable than the manner in which the Company supports its other
nominees.

(d) Provided that a Shareholder Group Breach has not occurred and is not then
continuing, in the event that the Nominees are not elected to the Board at the
2015 Annual Meeting, for any reason, then the Board shall, in accordance with
the Articles and By-Laws, adopt a resolution, effective as of immediately after
the 2015 Annual Meeting, to (i) appoint the Nominees to the Board, one as a
“Class I” director and the other as a “Class III” director and (ii) if
necessary, increase the size of the Board to accommodate such appointments.

(e) Provided that a Shareholder Group Breach has not occurred and is not then
continuing and the Nominee consents to serve:

(i) the Board and the Nominating & Governance Committee shall nominate, at the
Annual Meeting to be held in 2016 (the “2016 Annual Meeting”), the Nominee who
is a “Class III” director for election to the Board as a “Class III” director;
and

(ii) the Company shall recommend that the Company’s stockholders vote, and shall
solicit proxies, in favor of the election of the Nominee who is a “Class III”
director at the 2016 Annual Meeting and otherwise support such Nominee for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees.

(f) Provided a Shareholder Group Breach has not occurred and is not then
continuing, the Company agrees, with respect to the Annual Meeting to be held in
2017 (the “2017 Annual Meeting”) to notify the Shareholder Group, no later than
ninety (90) days prior to the Advance Notice Deadline of the 2017 Annual
Meeting, in writing, whether the Nominating & Governance Committee has resolved
to nominate the Nominee, whose term expires at the 2017 Annual Meeting, for
election at the 2017 Annual Meeting, and if the Nominating & Governance
Committee has resolved to not so nominate such Nominee, then the Company shall
take all appropriate action to (i) provide the Shareholder Group with at least a
ninety (90) day period from such notification to comply with the advance notice
provisions for nominations of directors at the 2017 Annual Meeting contained in
the Articles and By-Laws and (ii) cause the 2017 Annual Meeting not to be held
prior to 120 days following such notification.

(g) Provided that a Shareholder Group Breach has not occurred and is not then
continuing, the Company agrees that, until the conclusion of the Standstill
Period, (i) the Company will not change the class year of either of the Nominees
as a director unless (A) the Shareholder Group has consented to such change or
(B) such change would extend the Nominee’s term as a director, (ii) the Company
will not increase the size of the Board except as necessary to comply with the
terms of this Agreement, unless the Shareholder Group has consented to such
increase, and (iii) the Company will not remove either of the Nominees from
either the Nominating & Governance Committee or the Compensation Committee, as
applicable, without the prior consent of the Shareholder Group, so long as the
respective Nominee continues to serve on the Board and meets all the applicable
committee charter, legal and listing requirements for service on such committee.

5. Nominating Letter. The Company hereby acknowledges receipt of the Nominating
Letter and confirms that the Nominating Letter and receipt thereof is in
compliance with all requirements set forth in the By-Laws, including without
limitation any information or disclosure requirements and requirements that the
Nominating Letter be received prior to the Advance Notice Deadline for the 2015
Annual Meeting; provided, that the Company is not confirming any statement in
the Nominating Letter which claims that Becker Drapkin QP has a right to
(i) substitute director nominees or nominate additional nominees or (ii) modify
the Nominating Letter. Conditioned and effective upon all requirements of
Section 4(a) and 4(b) having been met in accordance with the terms thereof,
Becker Drapkin QP hereby withdraws its Nominating Letter.

6. Replacement Directors. So long as a Shareholder Group Breach has not occurred
and is not then continuing if, at any time prior to the conclusion of the
Standstill Period, either of the Nominees is unable or unwilling to serve or
continue to serve as a director of the Company, the Shareholder Group and the
Board (excluding the departing Nominee) shall select and the Board shall appoint
a mutually agreeable replacement for the departing Nominee within ninety
(90) days of the departing Nominee validly tendering his resignation from the
Board (in which case all references in this Agreement to such “Nominee” with
respect to such Nominee’s rights and obligations as a director, and the
Shareholder Group’s rights with respect thereto, shall refer to such
replacement, as applicable), unless such right is waived by the Shareholder
Group.

7. Voting. At all shareholder meetings where the matters described in this
Section 7 will be voted on during the Standstill Period, each member of the
Shareholder Group shall cause all shares of Common Stock owned of record or
beneficially owned by it or its respective Affiliates or Associates to be
present for quorum purposes and to be voted in favor of all directors nominated
by the Board for election to the Board as a director (provided, that such
nominees were not nominated in contravention of this Agreement).

8. Standstill. Each member of the Shareholder Group agrees that, during the
Standstill Period, he or it will not, and he or it will cause each of such
person’s respective Affiliates, Associates and agents and any other persons
acting on his or its behalf not to, directly or indirectly:

(a) acquire, offer to acquire or agree to acquire, alone or in concert with any
other person, individual or entity, by purchase, tender offer, exchange offer,
agreement or business combination or any other manner, beneficial ownership in
excess of 12% of the outstanding shares of Common Stock (based on the latest
annual or quarterly report of the Company filed with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act);

(b) submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board
or oppose the directors nominated by the Board (provided, that such nominees
were not nominated in contravention of this Agreement);

(c) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than solely
with other members of the Shareholder Group or one or more of their respective
Affiliates (provided that any such Affiliate signs a joinder to this Agreement)
or to the extent such a group may be deemed to result with the Company or the
Shareholder Group or any of their respective Affiliates as a result of this
Agreement;

(d) solicit proxies or written consents of stockholders or otherwise conduct any
nonbinding referendum with respect to the Common Stock, or make, or in any way
encourage, influence or participate in, any “solicitation” of any “proxy” within
the meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act to vote,
or engage in discussions with, advise, encourage or influence any person with
respect to voting or tendering, any shares of Common Stock with respect to any
matter, or become a “participant” in any contested “solicitation” for the
election of directors with respect to the Company (as such terms are defined or
used under the Exchange Act and the rules promulgated by the SEC thereunder),
other than a “solicitation” in support of all of the nominees of the Board at
any stockholder meeting;

(e) call or seek to call or to request the calling of a special meeting of the
stockholders of the Company or seek to make or make a shareholder proposal at
any meeting of the stockholders of the Company or make a request for a list of
the Company’s stockholders (or otherwise induce, encourage or assist any other
person to initiate or pursue such a proposal or request) or otherwise acting
alone, or in concert with others, seek to control or influence the governance or
policies of the Company;

(f) publicly disclose, or cause or facilitate the public disclosure (including,
without limitation, the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Section 7 hereof or this Section 8, or otherwise seek (in any manner that would
require public disclosure by any of the members of the Shareholder Group or
their respective Affiliates or Associates) to obtain any waiver, consent under,
or amendment of any provision of this Agreement;

(g) disparage the Company or any member of the Board or management of the
Company, provided that this provision shall not apply to compelled testimony,
either by legal process, subpoena or otherwise, or to communications that are
required by an applicable legal obligation or are subject to contractual
provisions providing for confidential disclosure;

(h) engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right or other similar right
(including, without limitation, any put or call option or “swap” transaction)
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from a
decline in the market price or value of the Company’s securities;

(i) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, assist or encourage any other person that
engages, or offers or proposes to engage, in any of the foregoing; or

(j) take or cause or induce or assist others to take any action inconsistent
with any of the foregoing.

9. Company Policies. By the Appointment Date, the Nominees will have reviewed
the Company’s policies concerning confidentiality, disclosure, insider trading,
window periods and material non-public information, as applicable,
(collectively, the “Company Policies”), and the Nominees agree to abide by the
provisions of the Company Policies, including any confidentiality policies of
the Company, as they may be amended from time to time, during their service as
directors of the Company and for such period of time thereafter as may be set
forth in the Company Policies; provided, that, other than amendments required by
applicable law, regulation or stock exchange requirement, the Company shall not
amend the Company Policies in such a manner to have a material adverse effect on
the Nominees as compared to the other Board members.

10. Compensation. The Nominees shall be compensated for their service as
directors and shall be reimbursed for their expenses on the same basis as all
other non-employee directors of the Company and shall be eligible to be granted
equity-based compensation on the same basis as all other non-employee directors
of the Company.

11. Indemnification and Insurance. The Nominees shall be entitled to the same
rights of indemnification and directors’ and officers’ liability insurance
coverage as the other non-employee directors of the Company as such rights may
exist from time to time.

12. Non-Disparagement. Provided that a Shareholder Group Breach has not occurred
and is not then continuing, the Company agrees, during the Standstill Period,
that it shall not publicly disparage any member of the Shareholder Group, any
member of the management of the Shareholder Group or the Nominees, and that it
shall cause the Board to act the same, provided that this provision shall not
apply to compelled testimony, either by legal process, subpoena or otherwise, or
to communications that are required by an applicable legal obligation or are
subject to contractual provisions providing for confidential disclosure.

13. Schedule 13D. The Shareholder Group shall promptly file an amendment to the
Schedule 13D reporting the entry into this Agreement, amending applicable items
to conform to their obligations hereunder and appending or incorporating by
reference this Agreement as an exhibit thereto. The Shareholder Group shall
provide the Company with a reasonable opportunity to review and comment on such
amendment in advance of filing, and shall accept any such reasonable and timely
comments of the Company.

14. Form 8-K. The Company shall provide to the Shareholder Group a reasonable
opportunity to review and comment on any Form 8-K with respect to the execution
and delivery of this Agreement by the parties hereto in advance of its filing,
and shall consider in good faith the reasonable and timely comments of the
Shareholder Group.  No member of the Shareholder Group shall make (and they will
cause their Affiliates and Associates not to make) any public statements with
respect to the matters covered by this Agreement (including in any filing with
the SEC, any other regulatory or governmental agency, or any stock exchange, or
in any materials that would reasonably be expected to be filed with the SEC,
including pursuant to Exchange Act Rules 14a-6 or 14a-12) that are inconsistent
with, or otherwise contrary to, this Agreement or the statements in any above
described Form 8-K filing.

15. Waiver. The Board has adopted the resolutions set forth in Exhibit A, and
such resolutions are currently in effect. As a matter of contract, such
resolutions are irrevocable and non-modifiable.

16. Expenses. Within two (2) business days of the date hereof, the Company shall
reimburse the Shareholder Group for the reasonable and documented out-of-pocket
expenses (up to a maximum of $75,000) actually incurred by the Shareholder Group
in connection with the negotiation, execution and enforcement of this Agreement.
Except as provided in the preceding sentence, all costs and expenses incurred in
connection with this Agreement and all matters related hereto shall be paid by
the party incurring such cost or expense.

17. Specific Performance. Each party hereto acknowledges and agrees, on behalf
of itself and its Affiliates, that irreparable harm would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court located in the State of
Maryland, in addition to any other remedy to which they may be entitled at law
or in equity. Any requirements for the securing or posting of any bond with such
remedy are hereby waived.

18. Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in the state or federal courts of the State of Maryland (and the
parties agree on behalf of themselves and their respective Affiliates not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 22 hereof
will be effective service of process for any such action, suit or proceeding
brought against any party in any such court. Each party, on behalf of itself and
its Affiliates, agrees and consents to the personal jurisdiction of the state
and federal courts located in the State of Maryland, and irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts located in the State of Maryland, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an improper or inconvenient forum.

19. Applicable Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Maryland
applicable to contracts executed and to be performed wholly within such state,
without giving effect to the choice of law principles of such state. Each party
hereto agrees to irrevocably waive any right to trial by jury.

20. Counterparts; Facsimile or Electronic Signatures; Miscellaneous.. This
Agreement may be executed in two or more counterparts that together shall
constitute a single agreement. Facsimile or electronic (e.g., PDF) signatures
shall be as effective as original signatures. The headings used herein are for
convenience only and the parties agree that such headings are not to be
construed to be part of this Agreement or to be used in determining the meaning
or interpretation of this Agreement. Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa.

21. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.
Notwithstanding the foregoing, Section 15 hereof may not be amended, modified or
waived. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives and assigns. No party hereto may assign or
otherwise transfer either this Agreement or any of its rights, interests or
obligations hereunder without the prior written consent of the other parties
hereto. Any purported transfer without such consent shall be void.

22. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number set forth
below, or to such other facsimile number as is provided by a party to this
Agreement to the other parties pursuant to notice given in accordance with the
provisions of this Section 22, and the appropriate confirmation is received, or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section 22, or at such other address as
is provided by a party to this Agreement to the other parties pursuant to notice
given in accordance with the provisions of this Section 22:

if to the Company:

TeleCommunication Systems, Inc.
275 West Street
Annapolis, MD 21401
Facsimile: (410) 280-1048
Attention: Bruce White, Sr. Vice President, General Counsel & Secretary

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)
The Marbury Building
6225 Smith Avenue
Baltimore, MD 21209-3600
Facsimile: (410) 580-3120
Attention: Wm. David Chalk, Esq.

if to the Shareholder Group or any member thereof:

Becker Drapkin Management, L.P.
500 Crescent Court
Suite 230
Dallas, Texas 75201
Facsimile: (214) 756-6019
Attention: Steven R. Becker

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166-0193
Facsimile: (212) 716-0830
Attention: Richard J. Birns, Esq.

23. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

24. Unenforceability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties hereto further agree to replace such invalid or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the purposes of such invalid or unenforceable provision.

25. Construction. Each of the parties hereto acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party hereto that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.

1

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

TELECOMMUNICATION SYSTEMS, INC.

By: /s/ Bruce A. White
Name: Bruce A. White
Title: Senior Vice President & Secretary


/s/ Steven R. Becker
Steven R. Becker

/s/ Matthew A. Drapkin
Matthew A. Drapkin

BC ADVISORS, LLC

By: /s/ Steven Becker
Name: Steven Becker
Title: Managing Partner


BECKER DRAPKIN MANAGEMENT, L.P.

By: BC Advisors, LLC, its general partner


/s/ Steven Becker
Name: Steven Becker
Title: Managing Partner


BECKER DRAPKIN PARTNERS (QP), L.P.

By: Becker Drapkin Management, L.P., its general partner
By: BC Advisors, LLC, its general partner

/s/ Steven Becker
Name: Steven Becker
Title: Managing Partner


BECKER DRAPKIN PARTNERS, L.P.

By: Becker Drapkin Management, L.P., its general partner
By: BC Advisors, LLC, its general partner

/s/ Steven Becker
Name: Steven Becker
Title: Managing Partner


2

EXHIBIT A

RESOLUTIONS

WHEREAS, on January 30, 2015, the Company entered into an Agreement (the
“Agreement”) with Steven R. Becker, Matthew A. Drapkin, BC Advisors, LLC, Becker
Drapkin Management, L.P., Becker Drapkin Partners (QP), L.P. and Becker Drapkin
Partners, L.P. (collectively, the “Shareholder Group”);

WHEREAS, in connection with the Agreement, the Board agreed to take certain
actions with respect to the Shareholder Group (as that term is defined in the
Agreement) and certain other persons as are necessary such that (i) the
Shareholder Group and such certain other persons shall be excluded from the
definition of “interested stockholder” under the Maryland Business Combination
Act (the “MBCA”; Sections 3-601 through 3-605 of the Maryland General
Corporation Law, as amended from time to time (“MGCL”)), hereinafter referred to
as the “MBCA”), pursuant to Section 3-601(j)(3) and 3-601(j)(4) of the MBCA,
subject to certain conditions and under certain circumstances as described in
the following resolutions; and (ii) the Shareholder Group and such certain other
persons are exempted from the provisions of Title 3, Subtitle 7 of the MGCL
under certain conditions and under certain circumstances discussed in the
following resolutions;

WHEREAS, for purposes of these resolutions: (i) “Becker Drapkin” means,
individually and collectively, the Shareholder Group and any other investment
funds, accounts and other investment vehicles managed or advised by Becker
Drapkin Management, L.P. or any affiliate of Becker Drapkin Management, L.P.,
whether currently existing or formed after the date hereof; (ii) except as
expressly provided herein, any word or term used in these WHEREAS provisions or
in the resolutions below which is defined in Section 3-601 of the MGCL has the
meaning ascribed to such word or term in Section 3-601 of the MGCL (and
regardless of whether the word or term is capitalized herein or in Section 3-601
of the MGCL); (iii) the word “person” has the meaning ascribed to such word in
the Agreement; and (iv) the term “beneficially own” or “beneficially owns” or
“beneficially owned” shall have the same meanings as set forth in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Exchange Act);

NOW, THEREFORE, BE IT RESOLVED, that for purposes of Section 3-601(j)(3) and
3-601(j)(4) of the MGCL, as long as Becker Drapkin does not beneficially own
more than twelve percent (12%) of the issued and outstanding shares of Common
Stock (as such term is defined in the Agreement) (based on the latest annual or
quarterly report of the Company filed with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended) (such percentage, the “Ownership Threshold”) (and would not
beneficially own more than the Ownership Threshold of the issued and outstanding
shares of Common Stock following any transaction referenced in the remainder of
this sentence), each transaction entered into by the Company or by Becker
Drapkin after the date of these resolutions which would otherwise result in
Becker Drapkin or any affiliate or associate of Becker Drapkin becoming an
interested stockholder is hereby authorized and approved such that Becker
Drapkin or any affiliate or associate of Becker Drapkin will not become an
interested stockholder as a result of any such transaction, provided that:

(i) the Board of Directors of the Company approves, including approval by a
majority of the directors who are not Nominees (as such term is defined in the
Agreement), any business combination with Becker Drapkin; and

(ii) if shareholder approval of any business combination with Becker Drapkin is
required, any such business combination is authorized at an annual or special
meeting of stockholders, and not by written consent, by the affirmative vote of
at least 66 2/3% of the voting power of the outstanding voting stock which is
not beneficially owned by Becker Drapkin;

provided, further, however, that the foregoing shall not apply in the event that
Becker Drapkin forms a “group” (as that term is defined in Rule 13d-5(b)(1) of
the Exchange Act) with any other person (other than a person included in the
definition of “Becker Drapkin”) with respect to any securities of the Company;
and

FURTHER RESOLVED, that Section 6.07 of the Bylaws of the Company is hereby
amended to add the following as a new paragraph at the end of said Section:

So long as Steven R. Becker, Matthew A. Drapkin, BC Advisors, LLC, Becker
Drapkin Management, L.P., Becker Drapkin Partners (QP), L.P., Becker Drapkin
Partners, L.P. any other investment funds, accounts and other investment
vehicles managed or advised by Becker Drapkin Management, L.P. or any affiliate
of Becker Drapkin Management, L.P. whether currently existing or formed after
the date hereof (collectively, “Becker Drapkin”) does not beneficially own more
than twelve percent (12%) of the issued and outstanding shares of Class A Common
Stock (the “Common Stock”) of the Corporation (based on the latest annual or
quarterly report of the Corporation filed with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended), the provisions of Sections 3-701 to 3-709 of the MGCL shall
not apply to any shares of Common Stock hereafter acquired by Becker Drapkin or
any “associate” (as such term is defined in Section 3-701 of the MGCL) of Becker
Drapkin, and such shares of Common Stock are exempted from such Sections of the
MGCL to the fullest extent permitted by Maryland law. Notwithstanding anything
to the contrary contained herein, this paragraph may not be amended without
Becker Drapkin’s prior written consent.

FURTHER RESOLVED, that the foregoing resolutions, the next resolution and this
resolution are irrevocable and non-modifiable.

FURTHER RESOLVED, that this resolution and the foregoing resolutions may be
relied upon by Becker Drapkin.

3